         Case 1:20-cv-00145-CG Document 14 Filed 05/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


JOHNNY FRANCISCO LEYBA,

              Plaintiff,

v.                                                                    CV No. 20-145 CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

              Defendant.

       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO FILE
                       ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed Motion for Extension of Time to File the Electronic Certified Administrative

Record and Answer to Plaintiff’s Complaint (the “Motion”), (Doc. 13), filed May 7, 2020.

The Court, having reviewed the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until June 8, 2020, to

file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. If

in 30 days the electronic certified administrative record is not prepared, the

Commissioner will file a status report with the Court as to when he expects the

administrative record to be completed.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
